Title: From Alexander Hamilton to John Henry, 5 June 1799
From: Hamilton, Alexander
To: Henry, John


          
            Sir,
            New York June 5th. 1799
          
          Presuming that the fact of Intoxication alledged by the five inclosed depositions must be well founded, it is incumbent to on me to direct that Joseph Forrest be discharged. At the same time, as that an enlistment under such circumstances is expressly contrary to the recruiting instructions & equally against the fair policy which the interest as well as the Justice of the Govermnent requires—I must require now desire that a very particular inquiry and report how so irregular a proceeding has taken place, may be had and made
          With great consideration &c—
          Capt Henry of the 2d. Regt. Artillerists
        